FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                  March 14, 2012
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                   Clerk of Court
                             FOR THE TENTH CIRCUIT


    JAMES WILCOX; KELLY WILCOX;
    WILCOX LIVESTOCK, LLC.; JESSE
    WILCOX,

                Plaintiffs-Appellants,
                                                        No. 11-8021
    v.                                         (D.C. No. 1:10-CV-00210-ABJ)
                                                          (D. Wyo.)
    ANDREW MAGILL, Deputy, in his
    individual capacity; MARK
    HARTMAN, Deputy, in his individual
    capacity; DAN HADDEN, Brand
    Inspector, in his individual capacity;
    PARK COUNTY SHERIFF, in his
    official capacity, a/k/a Scott Steward;
    PARK COUNTY SHERIFF’S
    OFFICE; SCOTT STEWARD,
    individually; PARK COUNTY,

                Defendants-Appellees.

    and

    RHONDA ROBINSON, citizen and
    resident of South Carolina,

                Defendant.


                             ORDER AND JUDGMENT *

*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
                                                                       (continued...)
Before KELLY, MURPHY, and HOLMES, Circuit Judges.


      This civil rights action brought under 42 U.S.C. § 1983 seeks to impose

liability on state officials for acting on a writ of execution that was later modified

by the issuing court. The district court granted defendants’ motion to dismiss

pursuant to Fed. R. Civ. P. 12(b)(6), and exercising jurisdiction under 28 U.S.C.

§ 1291, we affirm.

                                          I

      Jim and Kelly Wilcox operated a horse ranch in Wyoming, doing business

under various names, including “Wilcox Livestock, LLC.” In 2007, Mr. Wilcox

contracted with a former client, Rhonda Robinson, to purchase eleven horses.

The deal called for Ms. Robinson to finance part of the purchase price in return

for a profit after the horses were sold. When the deal fell through, Ms. Robinson

sued in state court, naming as defendants “Jim & Kelly Wilcox, d/b/a Wyoming

Ranch Geldings d/b/a/ Wilcox Livestock, LLC,” Aplt. App. at 28.

      The Wilcoxes failed to answer the complaint, and on April 9, 2008, the

court entered a default judgment “jointly and severally against Jim Wilcox,

Wyoming Ranch Geldings, and Wilcox Livestock, LLC.” Id. at 34. The court



*
 (...continued)
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                         -2-
later issued a writ of execution, commanding the Park County Sheriff to satisfy

the judgment by seizing non-exempt goods and chattels belonging to “Jim

Wilcox, d/b/a Wyoming Ranch Geldings, d/b/a Wilcox Livestock, LLC.” Id. at

36. Thus, on July 16, 2008, Sheriff Deputies Magill and Hartman, along with

Brand Inspector Hadden, executed the writ by seizing eleven horses from the

Wilcox ranch. The horses were immediately transported to Ms. Robinson’s

property in South Carolina.

      Before the horses were seized, however, there had been competing claims

of ownership made by the Wilcoxes, Ms. Robinson, and the Bank of Wyoming

(“bank”). The bank had asserted lien priority over some sixty horses, so after the

officials executed the writ, the bank moved to stay the execution sale. Also,

Mr. Wilcox moved for relief from judgment. Hence, the state court held a

hearing, granted the bank’s motion for stay, and scheduled another hearing for

August 14, 2008, to resolve the competing ownership claims and Mr. Wilcox’s

motion for relief from judgment. But the day before that hearing, the state court

proceedings were halted for nearly a year, and when they resumed, the state court

determined after yet another hearing that it had erred in entering default judgment

against Wilcox Livestock. The court ruled that Wilcox Livestock had not been a

party to the case and any horses owned by that entity or anyone except

Mr. Wilcox were not subject to execution and had to be returned to their rightful

owners. To that end, the court entered a second judgment nunc pro tunc the date

                                        -3-
of the original order solely against Mr. Wilcox. Ultimately, all but one of the

mistakenly seized horses were returned to their owners; the rest were sold at a

sheriff’s sale in partial satisfaction of the judgment.

        Seemingly vindicated by the state court’s amended judgment, the Wilcoxes,

Jesse Wilcox (their child), and Wilcox Livestock brought this action in the district

court, alleging that defendants wrongfully seized their horses in executing the

writ against Mr. Wilcox. Plaintiffs claimed that defendants conspired to violate

their due process rights by seizing the horses in accordance with municipal

policy, practice, or custom. Plaintiffs pleaded a number of state-law claims as

well.

        The district court entered a Fed. R. Civ. P. 54(b) certification to permit this

appeal despite a still-pending claim against Ms. Robinson. And in a forty-seven

page order, the district court dismissed the federal claims against all other

defendants under Fed. R. Civ. P. 12(b)(6), declining to exercise supplemental

jurisdiction over the pendant state-law claims. The court concluded that plaintiffs

failed to plead a Fourth or Fourteenth Amendment violation and defendants were

entitled to immunity. The district court subsequently denied reconsideration, and

plaintiffs appealed.

                                            II

        We review the district court’s dismissal under Rule 12(b)(6) de novo. Moss

v. Kopp, 559 F.3d 1155, 1161 (10th Cir. 2009) . “[W]e accept as true all

                                           -4-
well-pleaded factual allegations in a complaint and view these allegations in the

light most favorable to the plaintiff.” Smith v. United States, 561 F.3d 1090, 1098

(10th Cir. 2009). To survive a motion to dismiss for failure to state a claim, a

complaint must allege “enough facts to state a claim to relief that is plausible on

its face.” Id. (internal quotation marks omitted). “In evaluating a Rule 12(b)(6)

motion to dismiss, courts may consider not only the complaint itself, but also

attached exhibits, and documents incorporated into the complaint by reference.”

Id. (citations omitted).

      Plaintiffs’ contentions are premised on the assumption that defendants

exceeded the scope of the modified state court order. But the officers did not act

pursuant to that order; rather, the officers seized the horses pursuant to the

original writ of execution, which was valid on its face. “[O]fficials charged with

the duty of executing a facially valid court order enjoy absolute immunity from

liability for damages in a suit challenging conduct prescribed by that order.”

Moss, 559 F.3d at 1163 (internal quotation marks omitted). This quasi-judicial

immunity protects officials from being “called upon to answer for the legality of

decisions which they are powerless to control.” Valdez v. City and Cnty. of

Denver, 878 F.2d 1285, 1289 (10th Cir. 1989). The officials here were legally

required to levy the writ of execution. See Wyo. Stat. Ann. §§ 1-17-308,

1-17-310. The writ ordered them to satisfy Ms. Robinson’s judgment by seizing

property belonging to “Jim Wilcox, d/b/a Wyoming Ranch Geldings, d/b/a Wilcox

                                          -5-
Livestock, LLC.” Aplt. App. at 36. Because the officers seized the horses at the

Wilcox ranch pursuant to a facially valid writ of execution, they are absolutely

immune from suit. It follows, then, that to the extent the officials are shielded by

absolute quasi-judicial immunity, plaintiffs’ conspiracy claim must fail. See

Elder v. Athens-Clarke Cnty., 54 F.3d 694, 695 (11th Cir. 1995) (“[T]he

allegation that a challenged official act is part of a conspiracy does not in any

manner dilute immunity.”); Ashelman v. Pope, 793 F.2d 1072, 1078 (9th Cir.

1986) (en banc) (holding that conspiracy between a judge and prosecutor did not

pierce immunity).

      However, to the extent that Kelly and Jesse Wilcox assert that defendants

exceeded the scope of the writ by shipping the horses to South Carolina, we agree

that absolute immunity does not apply because nothing in the writ authorized the

officials to transfer possession of the horses to Ms. Robinson. 1 See Moss,

559 F.3d at 1167 (“[Q]uasi-judicial immunity extends only to acts prescribed by

the judge’s order.”). Although the officials correctly point out that Wyoming law

allows for a private sale, see Wyo. Stat. Ann. § 1-17-314, they were still required

to retain possession---actual or constructive---until a court authorized such a sale

for good cause after due notice given to the adverse party, id. But that didn’t

happen here.


1
      On appeal, only Kelly and Jesse Wilcox challenge the district court’s
dismissal of their due process claim. See Aplt. Br. at 16, 18-20, 23.

                                          -6-
      Nevertheless, we perceive no constitutional violation stemming from the

transfer itself. “The deprivation of procedural due process is not complete unless

and until the state fails to provide adequate constitutionally essential procedures.”

Winters v. Bd. of Cnty. Comm’rs., 4 F.3d 848, 856 (10th Cir. 1993). Here, the

state court almost immediately stayed the execution sale upon the bank’s motion

for stay. The court then scheduled another hearing to resolve the competing

ownership claims. Although the proceedings were halted before the hearing,

there is no indication that was the result of the officials’ conduct or the lack of

any state procedure. Indeed, there is no allegation anywhere in the amended

complaint that the nearly year-long delay in the state proceedings was caused by

or resulted from defendants’ conduct. And, because the court ultimately held the

hearing and ordered the return of all horses not subject to execution, Kelly and

Jesse Wilcox received all the process they were due. 2 Having thus failed to show

a due process violation, plaintiffs cannot pursue a viable conspiracy claim. See



2
       Plaintiffs point out that post-deprivation remedies are adequate only for
“random and unauthorized” deprivations. Winters, 4 F.3d at 857. We recognize
this principle, but it does not bolster plaintiffs’ case. The deprivation here was
complete the moment the horses were seized, and any alleged violation preceding
that moment is barred by absolute immunity. The question then becomes whether
plaintiffs can recover for lack of post-deprivation process. As plaintiffs readily
acknowledge, the state afforded them a meaningful opportunity to challenge the
levy. See Wyo. Stat. Ann. § 1-17-102 (affording judgment debtor ten days to
request a hearing to claim an exemption in seized property). And the record
demonstrates that they had other opportunities to be heard. Under these
circumstances, we are satisfied that plaintiffs received adequate due process.

                                          -7-
Snell v. Tunnell, 920 F.2d 673, 701-02 (10th Cir. 1990) (“[A] deprivation of a

constitutional right is essential to proceed under a § 1983 conspiracy claim[.]”).

      As for the claims of municipal liability, plaintiffs fail to identify any

municipal policy or custom that caused a constitutional violation. See Moss,

559 F.3d at 1168 (“To establish a claim for damages under § 1983 against

municipal entities or local government bodies, the plaintiff must prove (1) the

entity executed a policy or custom (2) that caused the plaintiff to suffer

deprivation of constitutional or other federal rights.”). That is not surprising,

since the seizure here was not a matter of mere policy or custom created or

endorsed by the Park County Sheriff’s office; it was, rather, a legislatively

mandated duty triggered by a facially valid and compulsory judicial order. See

Wyo. Stat. Ann. § 1-17-310. Plaintiffs insist that Sheriff Steward may be liable

as the final policy maker, but our analysis refutes that contention. Therefore,

absent any municipal policy or custom, plaintiffs’ municipal liability claims were

properly dismissed.

      Finally, plaintiffs contend that the district court should have allowed them

to amend their complaint a second time. Under Fed. R. Civ. P. 15, a party may

amend his complaint once as a matter of course, and thereafter only with the

opposing party’s consent or leave of court. We review the denial of leave to

amend for an abuse of discretion, although when the decision is based on futility,

we review the conclusion of futility de novo. Cohen v. Longshore, 621 F.3d

                                          -8-
1311, 1314 (10th Cir. 2010). “A proposed amendment is futile if the complaint,

as amended, would be subject to dismissal.” Anderson v. Merrill Lynch Pierce

Fenner & Smith, Inc., 521 F.3d 1278, 1288 (10th Cir. 2008). Here, no

amendment would have salvaged plaintiffs’ case. They never submitted a

proposed amended complaint, and nothing in the facts they did allege suggests

they could have cured their complaint’s deficiencies.

      Accordingly, the judgment of the district court is AFFIRMED.


                                                   Entered for the Court


                                                   Paul J. Kelly, Jr.
                                                   Circuit Judge




                                        -9-